EXHIBIT 1
SHERBURNE COUNTY SHERIFF'S OFFICE                                                                          NUMBER 6.08
SHERBURNE COUNTY JAIL POLICY AND PROCEDURE MANUAL                                                            092816

TITLE: Well-Being Checks                                                                                    PAGE 1 OF 2

Policy:              The Sherburne County Jail shall conduct 30 minute well-being checks of all inmates in custody.

Purpose:             To provide for the safety and security of the jail facility and to conform to the requirements of the
                     Minnesota Department of Corrections.

References:       DOC Standard 2911.5000, subp.5
                  ACA Standard 4-ALDF-2A-05, 2A-52

Procedures:

.01       Corrections Officers shall conduct well-being checks and physically observe the well-being of all inmates
          at 30 minute intervals. (4-ALDF-2A-05) (4-ALDF-2A-52)

          A.    The 30 minute well-being checks shall be staggered. (4-ALDF-2A-05)

          B.   Corrections Officers in the direct supervision units shall be required to conduct cell checks for
               inmates that they cannot account for in the dayroom area during the 30 minute well-being check.

                1.       If there are inmates of the opposite gender in the direct supervision housing unit you are
                         assigned to supervise, at the start of the shift, utilizing the intercom, the housing unit officer
                         shall announce a male/female will be supervising the unit for the 8.5 hour shift.

                2.       If there are inmates of the opposite gender in the linear supervision housing unit you are
                         assigned to supervise, you will announce your entry into the housing unit from the doorway
                         of the unit each time you enter. You may then enter the unit. This should afford the inmates
                         an opportunity for adequate privacy while maintaining the security of the facility.

          C.    Corrections Officers shall document on the jail activity log their observations of the inmates'
                physical well-being, behavior, or any other noticeable inmate activity under the log code.

                1.       Corrections Officers, when appropriate, will document any unusual or notable behavior or
                         observations of inmates on the inmate tracking sheet.

.02       Corrections Officers shall utilize the "Watch Tour" system when conducting the well-being checks.

          A.    Prior to the start of each well-being check, the Corrections Officer shall initiate a watch-tour on the
                touchscreen computer. Staff shall utilize the watch tour buttons during the well-being check. If
                assigned to a housing unit that does not have a touch screen computer, the watch-tour start button
                on the wall must be pushed or radio Master Control and request that they start a watch-tour in that
                specific housing unit.

                1.       Once the watch-tour is initiated, the Corrections Officer has 15 minutes to complete the
                         watch-tour.




                                                                                                              pÜÉêÄìêåÉ==ONSU==
SHERBURNE COUNTY SHERIFF'S OFFICE                                                               NUMBER 6.08
SHERBURNE COUNTY JAIL POLICY AND PROCEDURE MANUAL

TITLE: Well-Being Checks                                                                          PAGE 2 OF 2

            2.    The Corrections Officer shall push all of the watch-tour buttons in the unit. The
                  Corrections Officer shall then return to the touch-screen and "reset" the watch tour or ask
                  Master Control to reset the watch-tour if they are in a housing unit that does not have a touch
                  screen.

            3.    The Corrections Officer shall log the welfare check under “Welfare Check” in the JMS.

      B.   Watch tours that are not completed, all buttons pushed and then "reset" on the touchscreen in the
           allotted 15 minutes, will set off an alarm on the touchscreen computers in the housing unit and in
           Master Control.

            1.    When an alarm is received, the Master Control Operator shall radio the affected housing unit
                  and inquire the status of the Officer(s) responsible for the completion of the watch tour. If
                  there is no response, or the appropriate response is not immediate, Master Control shall
                  immediately attempt to locate the Officer(s) via CCTV. If unable to locate and verify the
                  status of the Officer(s) via the jail radio and CCTV, the Master Control Operator shall
                  immediately call a “Code Red” via the jail radio to the area where the alarm was received.

.03   More frequent observation is required for those inmates who have special needs. For example, suicidal
      inmates, violent or mentally ill, inmates who display unusual or bizarre behavior and those inmates
      experiencing withdrawal from alcohol and/or drugs. (4-ALDF-2A-52)

      A.    Mentally ill inmates and inmates experiencing withdrawal from alcohol and/or drugs, shall be
            placed on a 15 minute special watch.

            1.    When a special watch is started, it will be logged in the JMS using the code “Watch Started”.
                  The log will contain when the watch started, the reason the inmate was placed on the watch,
                  and who authorized the watch. Only a Jail supervisor, RN, or the Physician may start a
                  special watch.

            2.    Special watches are to remain in effect until a medical or mental health professional
                  discontinues it. Jail supervisors may not discontinue a special watch. When the watch is
                  ended, it will be logged in the JMS using the code “watch ended” by authorized medical
                  personnel (RN or Dr.).

      B.   Inmates on a 15 minute watch shall not be allowed to attend a Jail Program outside the housing unit
           that is not personally supervised by a jail staff member. (ie. School and Pilot Outreach in the Delta
           hallway).




                                                                                                   pÜÉêÄìêåÉ==ONSV==
